           Case 1:21-cr-00086-PLF Document 22 Filed 06/04/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
               v.                                    :   Case No: 1:21-CR-86-PLF
                                                     :
ROBERT SANFORD                                       :
                                                     :
        Defendant.                                   :

      SECOND UNOPPOSED MOTION TO MODIFY CONDITONS OF RELEASE

        COMES NOW the defendant, Robert Sanford, by and through undersigned counsel, and

requests that this Court modify the conditions of release and impose a curfew to be set by the

pretrial officer in lieu of other travel restrictions currently in place.

1.      This matter is currently scheduled for a status conference on June 30, 2021, at 10:00 am.

2.      On March 3, 2021, this Court entered an order setting conditions of release. Condition

        seven required Mr. Sanford to submit to courtesy supervision by the Eastern District of

        Pennsylvania and to obtain approval from the Court for all travel outside that district.

3.      On April 12, 2021, this Court granted Mr. Sanford’s unopposed motion to modify the

        conditions of release to allow Mr. Sanford to transport his children to activities outside

        the Eastern District of Pennsylvania and within a twenty-five-mile radius of his

        residence.

4.      Undersigned counsel consulted with the pretrial officer supervising Mr. Sanford in the

        Eastern District of Pennsylvania to determine what modified conditions would be

        appropriate to allow Mr. Sanford to assist with required travel for the family.

5.      The pretrial officer supervising Mr. Sanford suggested that a curfew would be

        appropriate.

6.      The government does not oppose this request.
          Case 1:21-cr-00086-PLF Document 22 Filed 06/04/21 Page 2 of 3




       Wherefore, for the foregoing reasons, Mr. Sanford respectfully requests that this Court

modify the conditions of release and impose a curfew to be set by his pretrial officer in the

Eastern District of Pennsylvania in lieu of other travel restrictions currently in place.


                                                               Respectfully submitted,
                                                               Robert Sanford


                                                               By: /s/ Andrew M. Stewart        .
                                                               ANDREW M. STEWART, ESQ.
                                                               D.C. Bar No. 490984
                                                               Attorney for the Defendant
                                                               2007 15th Street North, Suite 201
                                                               Arlington, VA 22201
                                                               Phone: 703-248-0626
                                                               Fax: 703-248-8971
                                                               andrew.m.stewart.esq@gmail.com
          Case 1:21-cr-00086-PLF Document 22 Filed 06/04/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of June, 2021, I electronically filed the foregoing
motion with the clerk of the court using the CM/ECF system, which will send an electronic copy
to the following:

Janani Iyengar
Assistant United States Attorney
U.S. Attorney’s Office, Eastern District of Virginia
555 4th Street, NW
Washington, D.C. 20001

                                                           By: /s/ Andrew M. Stewart        .
                                                           ANDREW M. STEWART, ESQ.
                                                           D.C. Bar No. 490984
                                                           Attorney for the Defendant
                                                           2007 15th Street North, Suite 201
                                                           Arlington, VA 22201
                                                           Phone: 703-248-0626
                                                           Fax: 703-248-8971
                                                           andrew.m.stewart.esq@gmail.com
